Exhibit 10.2

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of March 2, 2009, by and among FIRST SOUTHWEST HOLDINGS, LLC, a
Delaware limited liability company, on behalf of itself and all of its
subsidiaries (collectively, “Employer”), PLAINS CAPITAL CORPORATION, a Texas
corporation (the “Company”), and W. ALLEN CUSTARD III (“Executive”) for purposes
of amending that certain Employment Agreement dated as of December 18, 2008, by
and among Employer, the Company, and Executive (the “Agreement”). Terms used in
this Amendment with initial capital letters that are not otherwise defined
herein shall have the meanings ascribed to such terms in the Agreement.

WHEREAS, effective December 31, 2008, the Company became subject to the
requirement to register its securities pursuant to Section 12(g) of the
Securities Exchange Act of 1934 (the “Exchange Act”); and

WHEREAS, the parties desire to amend the Agreement to comply with the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and the regulations and other guidance issued thereunder (“Section 409A”) that
apply to Executive now that Employer is subject to the Exchange Act; and

WHEREAS, the parties desire to further amend the Agreement in order to ensure
compliance with the interim final rules issued by the Department of Treasury on
October 20, 2008 and January 16, 2009, which provide further guidance on the
executive compensation provisions applicable to participants in the Troubled
Asset Relief Program Capital Purchase Program;

NOW, THEREFORE, in consideration of the mutual promises, conditions and
covenants contained herein and in the Agreement, and other good and valuable
consideration, the adequacy of which is hereby acknowledged, the parties agree
as follows:

1. Section 2 of the Agreement is amended by adding the following new sentence to
the end of said Section:

Executive has received and is familiar with Employer’s ethics and insider
trading policies and procedures, and understands and agrees his duties include
compliance with such policies and procedures, as amended from time to time.

2. Section 3(b) of the Agreement is amended by deleting said Section in its
entirety and substituting in lieu thereof the following:

Bonus. Subject to Section 17 below and beginning with year 2009, Executive shall
be eligible to receive an annual bonus for each year ending during the term of
this Agreement as shall be determined by the Board of Directors of Employer (the
“Board”). Notwithstanding the immediately preceding sentence and subject to
Section 17 below, the annual bonus for any given year shall not be less than the
average annual bonus paid to Executive, by Employer or its predecessor entity,
in respect of the three (3) calendar years immediately preceding the year of
such bonus (the “Guaranteed Bonus”). The Guaranteed Bonus shall not be
considered to be a bonus or incentive compensation arrangement for purposes of
Section 111(b) of the Emergency Economic Stabilization Act of 2008 (“EESA”). Any
portion of the bonus provided in this Section 3(b) permitted by Section 17 that
exceeds the Guaranteed Bonus shall be the “Incentive Bonus.” The Incentive Bonus
shall not be based upon performance criteria that would encourage Executive to
take any unnecessary and excessive risks that threaten the value of the Company,
and the Company expressly discourages Executive from taking such risks.
Notwithstanding the



--------------------------------------------------------------------------------

foregoing, during any period that Employer is subject to Section 111(b) of EESA:
(1) in the event Employer (or the Compensation Committee of the Company)
determines, in its sole discretion, that Executive has taken any unnecessary and
excessive risks, Employer may reduce all or any portion of the Incentive Bonus
to which Executive has obtained a legally binding right pursuant to this
Section 3(b); and (2) in the event Employer (or the Compensation Committee of
the Company) determines, in its sole discretion, that Executive has been paid or
has obtained a legally binding right to an Incentive Bonus pursuant to this
Section 3(b) that is based on materially inaccurate financial statements and any
other materially inaccurate performance metric criteria, Executive must pay
Employer an amount equal to such Incentive Bonus immediately after Executive
receives notice of such misstatement (or forfeit receipt of such Incentive Bonus
if the Incentive Bonus has not been paid). Any bonus payable under this
Section 3(b) shall be paid on or before March 15 of the year following the year
for which the bonus is payable.

3. Section 3(e) of the Agreement is amended by inserting in the first sentence
the words “Subject to the provisions of Section 17 below,” immediately before
the words “Executive shall be entitled to”.

4. Section 6(a) of the Agreement is amended by inserting the words “(except as
otherwise provided by Section 17 hereof)” immediately following the end of the
first paragraph of said Section.

5. Section 6(a)(v) of the Agreement is amended by inserting the words “the
option to receive a cash” immediately before the words “payment equal to the
then difference”.

6. Section 17 of the Agreement is amended by deleting said Section in its
entirety and substituting in lieu thereof the following:

Waiver Relating to Modification Upon Participation in the TARP. If at any time
during the term of this Agreement, the United States Department of Treasury owns
any debt or equity securities of the Company in connection with the Company’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, Employer or the Company may modify Executive’s compensation or
benefits, including without limitation, the compensation and benefits described
in Sections 3, 5, and 6, to the extent such modifications are required to comply
with the regulations issued by the Department of Treasury in connection with the
Treasury’s TARP Capital Purchase Program, and Executive waives any claims he may
have against the United States, the Company, or Employer relating to or arising
out of any such modifications. Executive agrees and understands that this
Section 17 may require modification of the compensation, bonus, incentive and
other benefit plans, arrangements, policies and agreements (including so called
“golden parachute” agreements) that he has with Employer as they relate to the
period the United States Department of Treasury holds any equity or debt
securities of the Company acquired through the TARP Capital Purchase Program
(the “TARP Period”). The waiver described in this Section 17 includes all claims
Executive may have under the laws of the United States or any state related to
the requirements imposed by the aforementioned regulation, including without
limitation a claim for any compensation or other payments Executive would
receive, any challenge to the process by which the regulation was adopted and
any tort or constitutional claim about the effect of these regulations on
Executive’s employment relationship. The parties agree that any modifications
made to Executive’s compensation and benefits pursuant to this Section 17 shall
be of no further force or effect with respect to compensation and benefits
earned after the date such modifications are no longer required for purposes of
complying with the aforementioned regulations, and that Executive’s compensation
and benefits shall be returned to the level of compensation and benefits as in
effect immediately prior to the effective date of such modifications; provided
that, Executive shall not be entitled to receive any compensation and benefits
that, but for the modifications required by this Section 17, would have been
paid during the TARP Period.

 

2



--------------------------------------------------------------------------------

7. Section 22 of the Agreement is amended by deleting said Section in its
entirety and substituting in lieu thereof the following:

Amendment. Except as otherwise provided herein, this Agreement may not be
amended or modified at any time except by a written instrument approved by the
Board, and executed by Employer and Executive. Any attempted amendment or
modification without such approval and execution shall be null and void ab
initio and of no effect. Notwithstanding the foregoing provisions of this
Section 22, the Board may change or modify this Agreement without Executive’s
consent or signature if the Board determines, in its sole discretion, that such
change or modification is required (a) for purposes of compliance with or
exemption from the requirements of Section 409A, or (b) for purposes of
compliance with EESA.

8. Section 26 of the Agreement is amended by deleting said Section in its
entirety and substituting in lieu thereof the following:

Plains Capital’s Agreement and Obligation. The parties hereto understand and
agree that the Company is executing this Agreement to evidence its agreement and
obligation to issue the restricted stock to Executive pursuant to Section 3(c)
above and to ensure that this Agreement complies with the requirements imposed
on the Company as a result of its participation in the United States Department
of the Treasury’s TARP Capital Purchase Program. Other than as set forth in this
Section 26, the Company shall have no further responsibilities or obligations
under or pursuant to this Agreement.

9. The following new Section 28 is added to the Agreement:

28. Six Month Delay. To the extent (i) any payments to which Executive becomes
entitled under this Agreement, or any agreement or plan referenced herein, in
connection with Executive’s Termination of Employment with Employer constitute
deferred compensation subject to Section 409A; (ii) Executive is deemed at the
time of his Termination of Employment to be a “specified employee” under
Section 409A; and (iii) at the time of Executive’s Termination of Employment,
Employer is publicly traded (as defined in Section 409A), then such payments
(other than any payments permitted by Section 409A to be paid within six
(6) months of Executive’s Termination of Employment) shall not be made until the
earlier of (x) the first day of the seventh month following Executive’s
Termination of Employment or (y) the date of Executive’s death following such
Termination of Employment. During any period that payment or payments to
Executive are deferred pursuant to the foregoing, Executive shall be entitled to
interest on the deferred payment or payments at a per annum rate equal to
Federal-Funds rate as published in The Wall Street Journal on the date of
Executive’s Termination of Employment with Employer. Upon the expiration of the
applicable deferral period, any payments which would have otherwise been made
during that period (whether in a single sum or in installments) in the absence
of this Section 28 (together with accrued interest thereon) shall be paid to
Executive or Executive’s beneficiary in one lump sum.

10. All instances of the defined term “Plains Capital” in the Agreement shall be
replaced with the term “the Company”.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

W. ALLEN CUSTARD III Executive:  

/s/ Allen Custard

Date:   30 March 2009 FIRST SOUTHWEST HOLDINGS, LLC By:  

/s/ Hill A. Feinberg

Its:   Chairman and Chief Executive Officer Date:   March 2, 2009 PLAINS CAPITAL
CORPORATION By:  

/s/ Alan B. White

Its:   Chairman and Chief Executive Officer Date:   March 2, 2009

 

4